Order entered November 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00340-CR

                        JANINE JOYCE CHARBONEAU, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-80751-2012

                                            ORDER
        The Court has before it appellant’s November 14, 2013 “motion to compel copies of the

reporter’s true and correct audio tapes of Danny Davis’ Trial Testimony, Erin Shults, DVM’s

Testimony, and the Reading of the Verdict and Sentence.” Although the reporter’s record has

not yet been filed in this appeal, appellant is raising complaints about the accuracy of the

testimony and wants this Court to order the court reporter to give appellant a copy of the original

recording. We DENY appellant’s motion.

       The Court also has before it appellant’s November 14, 2013 “Motion for Specific

Evidence to be Sent to the Fifth Court of Appeals in Accordance to TRAP 34.5(F).” In the

motion, appellant complains about the copies of certain pictures in the clerk’s record. Appellant

asks that we order the Collin County Clerk to send color pictures in place of the black and white
pictures. We note that the clerk’s record consists of over 600 pages in three volumes. Appellant

does not identify which pages of the record contain the complained-of copies and the Court will

not search the record to determine which documents appellant wants redone. Accordingly, we

DENY the motion without prejudice to appellant filing a subsequent motion that identifies the

specific volume and page numbers she wishes to have refiled.


                                                   /s/     LANA MYERS
                                                           JUSTICE